--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Newcastle Investment Corp. 10-Q [nct-10q_093012.htm]

 

Exhibit 10.33
 
EXECUTION COPY

 

SALE AND COOPERATION AGREEMENT

SALE AND COOPERATION AGREEMENT, dated as of September 7, 2012 (this
“Agreement”), among Newcastle Investment Corp. (the “Seller”), a corporation
organized under the laws of the State of Maryland, Barclays Bank PLC, a public
limited company registered in England and Wales (the “Purchaser”), and ED
LIMITED, an exempted company incorporated in the Cayman Islands with limited
liability (“EDL”).

WHEREAS, Newcastle CDO X, Limited, an exempted company with limited liability
organized and existing under the laws of the Cayman Islands, as issuer (in such
capacity, the “Issuer”), Newcastle CDO X LLC, a limited liability company formed
under the laws of the State of Delaware, as co-issuer (in such capacity, the
“Co-Issuer”), and U.S. Bank National Association (successor to Bank of America,
N.A. (successor by merger to LaSalle Bank National Association)) (“U.S. Bank”),
as trustee (in such capacity, the “Trustee”), are parties to that certain
Indenture, dated as of July 20, 2007 (the “Indenture”);

WHEREAS, the Issuer and U.S. Bank, as paying agent, transfer agent and registrar
with respect to the Preferred Shares issued by the Issuer (in such capacities,
the “PS Paying Agent”, “PS Transfer Agent” and “Share Registrar”, respectively),
are parties to that certain Preferred Share Paying and Transfer Agency
Agreement, dated as of July 20, 2007 (the “PS Paying and Transfer Agency
Agreement”);
  

WHEREAS, the Seller acts as collateral manager (in such capacity, the
“Collateral Manager”) under the Indenture pursuant to that certain Collateral
Management Agreement, dated as of July 20, 2007 (the “CMA”), between the Issuer
and the Collateral Manager;

WHEREAS, the Seller owns (a) 62,500 Preferred Shares (the “Preferred Shares”)
and (through its indirect wholly-owned subsidiary Newcastle CDO X Holdings LLC
(“Holdings”)) 1,000 Ordinary Shares (the “Ordinary Shares”) of the Issuer issued
on the terms and provisions set forth in the Issuer’s Amended and Restated
Memorandum and Articles of Association, certain resolutions of the directors of
the Issuer approving the issue of the Preferred Shares and the Ordinary Shares
as memorialized in the board minutes relating thereto and (in the case of the
Preferred Shares) in the PS Paying and Transfer Agency Agreement; (b) 100% of
the membership interests in the Co-Issuer issued on the terms and provisions set
forth in the Co-Issuer’s Limited Liability Company Agreement (the “Membership
Interest” and together with the Ordinary Shares and the Preferred Shares, the
“EDL Securities”) and (c) the following securities issued under the Indenture:
(i) $30,000,000 Aggregate Outstanding Amount of the Class A-3 Floating Rate
Notes Due 2052, (ii) $32,250,000 Aggregate Outstanding Amount of the Class C
Deferrable Floating Rate Notes Due 2052, (iii) $13,500,000 Aggregate Outstanding
Amount of the Class E Deferrable Floating Rate Notes Due 2052, and (iv)
$14,000,000 Aggregate Outstanding Amount of the Class F Deferrable Fixed Rate
Notes Due 2052 (the “Class F Notes”, and together with the Preferred Shares, the
Ordinary Shares and the Membership Interest, the “Non-DTC Securities”) (the
securities described in clause (c), collectively, the “Barclays Securities”)
(the securities and interests described in clauses (a) through (c),
collectively, the “Newcastle-Owned Securities”);

 



 

WHEREAS, pursuant to Section 12.1(d) of the Indenture, EDL wishes to deliver the
Preferred Shares and the Purchaser and/or its Affiliates wish to deliver the
Notes, in each case to the Trustee and/or the Note Registrar for cancellation,
in exchange for the transfer to EDL of a specified amount of cash and the
transfer to the Purchaser and/or its Affiliates of the Collateral Debt
Securities (other than the Retained Securities (as defined below)) and Equity
Securities (if any) and (subject to retention by the Trustee of an amount
necessary to pay certain expenses) any remaining cash then held by or on behalf
of the Issuer (the “12.1(d) Liquidation”); and

WHEREAS, following the acquisition by the Purchaser of the entire Aggregate
Outstanding Amount of the Class A-2 Notes from a third party (the “Class A-2
Acquisition”), subject to the terms of this Agreement and in order to fully
realize its objectives, the Purchaser wishes to purchase from the Seller the
Barclays Securities, and EDL wishes to purchase from the Seller the EDL
Securities, and the Seller wishes to sell to (x) the Purchaser 100% of the
Barclays Securities and (y) to EDL 100% of the EDL Securities; and

WHEREAS, the Seller wishes to acquire the Collateral Debt Securities set forth
on Schedule A hereto (the “Retained Securities”).

NOW, THEREFORE, in exchange for the covenants and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

Section 1.                Definitions. Capitalized terms not defined herein
shall have the meanings ascribed to such terms in the Indenture.

(a)                “Trade Date” means one (1) Business Day following the
Purchaser’s delivery to the Seller of written notice confirming the consummation
by the Purchaser of the Class A-2 Acquisition and its and EDL’s desire to
consummate the transactions contemplated herein (the “Trigger Notice”);
provided, for the avoidance of doubt, that if the Purchaser fails to deliver the
Trigger Notice on or before September 14, 2012 (or such later date as is
mutually agreed to in writing by Seller, the Purchaser and EDL), then the
transactions described in Section 2(b) shall not occur.

(b)               “Settlement Date” means (i) the date that is three (3)
Business Days after the Trade Date; (ii) such other date determined in the sole
discretion of the Seller and notified to the Purchaser and EDL by the Seller,
provided that such date is no later than the sixth (6th) Business Day after the
Trade Date; or (iii) in the event that any of the Retained Securities cannot be
settled, through no fault of the Seller, on or prior to the sixth (6th) Business
Day after the Trade Date, then the next Business Day, as mutually determined by
the parties, on which the settlement of all of the Retained Securities is
reasonably practicable.

Section 2.                Purchase and Sale of the Retained Securities and the
Newcastle-Owned Securities.

(a)                On the Trade Date, the Seller, in its capacity as Collateral
Manager, shall cause the Issuer to sell, and the Seller (or an Affiliate
thereof) shall purchase for settlement on

 

2

 

the Settlement Date, the Retained Securities for a purchase price equal to (x)
the aggregate outstanding principal balance of the Retained Securities as of the
Settlement Date multiplied by (y) 49.37% (the “Retained Securities Purchase
Price”). The Seller shall pay the Retained Securities Purchase Price to the
Issuer on the Settlement Date against delivery of the Retained Securities by the
Issuer to, or at the direction of, the Seller on the Settlement Date.

(B)                On the Trade Date, the Seller hereby agrees (subject to the
last sentence of this Section 2(b)) to sell, transfer, assign, deliver and
convey (or, in the case of the Ordinary Shares, cause Holdings to sell,
transfer, assign, deliver and convey) to the Purchaser (or its designated
Affiliate(s) (in the case of the Barclays Securities) and EDL (in the case of
the EDL Securities), and the Purchaser (in the case of the Barclays Securities)
and EDL (in the case of the EDL Securities) agree to purchase, for settlement on
the Settlement Date, all of the Seller’s (or, in the case of the Ordinary
Shares, Holdings’s) right, title and interest in, to and under the Barclays
Securities and the EDL Securities, as applicable (such that immediately
following such sale, transfer, delivery and assignment the Purchaser and/or its
designated Affiliates shall be the Holders of 100% of the Barclays Securities
and EDL shall be the Holder of 100% of the EDL Securities), in exchange for
payment (i) by the Purchaser (or its designated Affiliate(s)) of an aggregate
amount in respect of the Barclays Securities equal to $130,000,000 (the
“Barclays Securities Purchase Price”) and (ii) by EDL of an aggregate amount in
respect of the EDL Securities equal to $1,000 (the “EDL Securities Purchase
Price”). The Purchaser shall pay the Barclays Securities Purchase Price and EDL
shall pay the EDL Securities Purchase Price, in each case on the Settlement Date
against delivery by the Seller (x) to the Purchaser or one or more of its
Affiliates of the Barclays Securities and (y) to EDL of the EDL Securities, as
applicable, in each case on the Settlement Date; provided in each case that such
delivery shall be made after receipt by the Seller of all Retained Securities in
accordance with Section 2(a). The Seller and the Purchaser agree that the
portion of the Barclays Securities Purchase Price equal to $5,000,000 represents
a transaction advisory fee paid by the Purchaser to the Seller. In the event
that either the Purchaser or EDL does not purchase the Barclays Securities or
the EDL Securities, as applicable, the Seller shall not have any obligation to
sell any Newcastle-Owned Securities pursuant to this Section 2(b).

(c)               The Purchaser and EDL shall, on or as soon as reasonably
practicable after the Settlement Date, cause the 12.1(d) Liquidation to occur.

(d)                On or as soon as reasonably practicable after the Settlement
Date, (i) the Purchaser and EDL shall cause the Issuer to enter into an
agreement with each Hedge Counterparty pursuant to which the Issuer and such
Hedge Counterparty will agree to terminate each Hedge Agreement (each, a “Hedge
Termination Agreement”) and (ii) the Purchaser shall deliver a copy of each
Hedge Termination Agreement to the Seller. Prior to the transfer by the Trustee
(on behalf of the Issuer) to the Purchaser or any of its Affiliates of any
Collateral Debt Securities or Equity Securities in connection with the 12.1(d)
Liquidation (the date of such transfer, the “Liquidation Date”), the Purchaser
shall pay to the Trustee (on behalf of the Issuer) an amount sufficient to
enable the Trustee to pay (on behalf of the Issuer) any termination payment
(howsoever described) owed by the Issuer to any Hedge Counterparty pursuant to
each Hedge Termination Agreement. The parties hereto (x) acknowledge that
pursuant to the Hedge Termination Agreements, the Trustee shall (on behalf of
the Issuer), within three (3) Business Days following the Liquidation Date, pay
any termination payment (howsoever described) owed



3

 

 

by the Issuer to any Hedge Counterparty and (y) agree that the Purchaser shall
deliver to the Seller reasonably satisfactory confirmation of any such payment.


                                (e)               The Purchaser shall indemnify
and hold harmless the Seller, FIG LLC (the Seller’s “Manager”), and any
Affiliate, employee, director or officer of the Seller or its Manager (each, an
“Indemnified Party”) from and against any claims, losses, damages, penalties,
fines, forfeitures, judgments, costs and expenses (including reasonable legal
fees and expenses) (collectively “Claims”) incurred by such Indemnified Party
relating to or arising out of any dispute relating to the termination of any
Hedge Agreement or the calculation, payment or non-payment of any termination
payment (howsoever described) thereunder.

(f)               All transactions contemplated by this Section 2 (other than
the purchase and sale of the Non-DTC Securities) shall, to the extent possible,
be effected through the book-entry systems of DTC.

Section 3.                Consent and Cooperation. (a) In connection with the
transactions contemplated hereunder, the Seller, in its capacity as Collateral
Manager, hereby agrees:

(i) to take the following actions upon direction from the Purchaser or, as
applicable, from EDL, at any time after the Trade Date:

(x) to consent to the termination of one or more Transaction Documents, provided
that no such consent shall be effective until the receipt of the Retained
Securities and no termination shall occur until after the occurrence of the
12.1(d) Liquidation (other than the termination of each Hedge Agreement, which
may be terminated earlier in accordance with Section 2(d));

(y) to provide (to the extent in the possession of the Seller) to the Purchaser
any underlying documents, offering documents and investor reports relating to
the Collateral Debt Securities (other than the Retained Securities) and Equity
Securities; and

(ii) to take the following actions upon direction from the Purchaser or, as
applicable, from EDL, at any time after the Settlement Date: to execute any and
all reasonably necessary supplementary documents, and to take all additional
steps or actions which may be reasonably necessary or appropriate in order to
give full force and effect to the 12.1(d) Liquidation and the transactions
contemplated by Section 2 hereof.

The Purchaser and EDL agree that any costs or expenses associated with the
actions contemplated pursuant to this Section 3(a) shall be paid by the
Purchaser.

(b)               The Seller hereby (i) represents and warrants to the Purchaser
that the Issuer is an entity over which it has the authority to direct
investment decisions and is the Holder of $22,000,000 Aggregate Outstanding
Amount of the Class D Notes and (ii) agrees that it shall not, and shall not
permit the Issuer to, (x) sell or dispose of the Class D Notes (or any voting
rights or other interest therein) without the prior written consent of the
Purchaser or (y) exercise any voting or other rights in respect of the Class D
Notes other than with the prior written consent of the Purchaser (such consent
not to be unreasonably withheld, conditioned or delayed).

 

4

 

(c)                The Seller hereby agrees that from the Settlement Date until
such time as the Non-DTC Securities are registered in the name of the Purchaser
or one or more of its Affiliates (in the case of Non-DTC Securities that are
also Barclays Securities) or EDL (in the case of Non-DTC Securities that are
also EDL Securities), (i) to the extent the Seller actually receives any amounts
in its capacity as registered holder of such Non-DTC Securities, it shall
promptly notify the Purchaser (in the case of Non-DTC Securities that are also
Barclays Securities) or EDL (in the case of Non-DTC Securities that are also EDL
Securities) of the same and deliver such amounts to or at the direction of the
Purchaser (in the case of Non-DTC Securities that are also Barclays Securities)
or EDL (in the case of Non-DTC Securities that are also EDL Securities); and
(ii) it shall exercise any voting or other rights in respect of the Non-DTC
Securities only at the written direction of the Purchaser (in the case of
Non-DTC Securities that are also Barclays Securities) or EDL (in the case of
Non-DTC Securities that are also EDL Securities) (such consent not to be
unreasonably withheld, conditioned or delayed).

Section 4.                Representations and Warranties. Each of the Purchaser,
EDL and the Seller hereby represents and warrants that: (a) it has been duly
formed and is validly existing in good standing under the laws of the
jurisdiction of its formation and has requisite power and authority to enter
into and perform its obligations under this Agreement and to perform its
obligations hereunder; (b) this Agreement has been duly authorized, executed and
delivered by it and is a valid and binding agreement, enforceable in accordance
with its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles; (c) its execution, delivery, and performance of this Agreement will
not result in a breach of any provision of (i) its organizational documents,
(ii) any statute, law, writ, order, rule, or regulation of any governmental
authority applicable to it, (iii) any judgment, injunction, decree or
determination applicable to it, or (iv) any contract, indenture, mortgage, loan
agreement, note, lease, or other instrument by which it may be bound or to which
any of its assets are subject; and (d) (i) it (or, solely with respect to the
sale of the Ordinary Shares, Holdings) is a sophisticated seller or purchaser,
as applicable, with respect to the sale and purchase of the Newcastle-Owned
Securities which it is purchasing or selling in accordance with the terms of
this Agreement and (ii) it has independently and without reliance upon the other
party, and based on such information as it deemed appropriate, made its own
analysis and decision to enter into this Agreement. Each party acknowledges that
the other party has not given it any investment advice, credit information, or
opinion on whether the sale and purchase of Newcastle-Owned Securities are
prudent. The Seller hereby further represents and warrants that it or, in the
case of the Ordinary Shares, Holdings, (x) owns all right, title and interest to
the Newcastle-Owned Securities, having good and marketable title thereto, free
and clear of any lien or other encumbrance; and (y) has the full right and
lawful power and authority to transfer, assign, deliver and convey ownership of
the Barclays Securities to the Purchaser (and/or its designated Affiliate(s))
and the EDL Securities to EDL, in each case free and clear of all liens and
encumbrances. The Purchaser represents and warrants that it is a Qualified
Institutional Buyer and a Qualified Purchaser and that it shall comply with the
restrictions on transfer of the Barclays Securities set forth in the Indenture.
EDL represents and warrants that it is a non-U.S. Person (as defined in
Regulation S) and that it shall comply with the restrictions on transfer of the
EDL Securities set forth in the PS Paying and Transfer Agency Agreement.

 

5

 

Section 5.                Confidentiality. Each party agrees not to divulge or
communicate to any person or entity, in whole or in part, any information
regarding or concerning this Agreement or the matters set forth herein
(“Confidential Information”) without the prior written consent of the other
party; provided, however, that each party may disclose Confidential Information
(a) to its Affiliates, members, officers, directors, employees or agents, (b) to
its legal counsel or other professional advisors (it being understood, in the
case of clauses (a) and (b) of this Section 5, that (i) the persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and will agree to keep such Confidential Information
confidential pursuant to the terms of this Section 5 and (ii) the applicable
disclosing party shall be liable for any breach of this Section 5 by such
persons), (c) where required by law or regulation or where required or requested
by any court of competent jurisdiction or any competent judicial, governmental,
supervisory or regulatory body or (d) where such Confidential Information was or
becomes generally available publicly other than through a breach by such party
of this Section 5.

In the event the Seller intends to file this Agreement (or any summary hereof)
with any regulatory or similar body pursuant to clause (c) above, the Seller
hereby covenants and agrees to provide the Purchaser a draft of such filing no
less than three (3) days prior to the date such filing is to be made. The Seller
shall consider, in a commercially reasonable manner, any revisions to such
filing reasonably requested by the Purchaser, provided that the final decision
regarding the contents of the filing shall be made by the Seller.

Section 6.                GOVERNING LAW; Jurisdiction; Waiver of Jury Trial.
THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT (WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ANY CHOICE OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF THE
LAW OF ANY OTHER JURISDICTION. With respect to any suit, action, or other
proceeding relating to this Agreement (each, a “Proceeding”), each party
irrevocably (a) submits to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City, and (b) waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have jurisdiction over such party. Nothing in this
Agreement precludes a party from bringing Proceedings in any other jurisdiction
nor will the bringing of Proceedings in any one or more jurisdictions preclude
the bringing of Proceedings in any other jurisdiction. Each party hereby
irrevocably waives any and all right to trial by jury in any Proceedings.

Section 7.                Miscellaneous. Neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned, delegated, waived or
modified by either party hereto without the prior written consent of the other
party hereto. Neither this Agreement nor the performance by either party
hereunder shall be construed to create a joint venture or partnership between
the parties. In the event any one or more of the provisions in this Agreement is
held invalid, illegal, or unenforceable in any respect under the law of any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions under the law of such jurisdiction, and

 

6

 

the validity, legality, and enforceability of such and any other provisions
under the law of any other jurisdiction, shall not in any way be affected or
impaired thereby. Each of the parties acknowledges and agrees that the other
party would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached, and agrees that the other party shall be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
action instituted in any court of the United States or any state thereof having
jurisdiction over the parties and the matter, in addition to any other remedy to
which they may be entitled, at law or in equity. This Agreement constitutes the
entire agreement of the parties to this Agreement and supersedes all prior
written or oral and all contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof. This Agreement may be
executed in two or more counterparts, each one of which shall be deemed an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. Delivery of an executed counterpart of a signature page of
this Agreement in Portable Document Format (PDF) (or analogous electronic scan)
or by facsimile transmission shall be effective as delivery of a manually
executed original counterpart of this Agreement.

Section 8.                Notices. Any notice or other communication in respect
of this Agreement may be given to (i) the Seller at Newcastle Investment Corp.,
1345 Avenue of the Americas, New York, NY 10105, Attention: Brian Sigman,
Facsimile: (212) 798-6060, Email: bsigman@fortress.com, (ii) the Purchaser at
Barclays Bank PLC, 745 Seventh Avenue, New York, New York 10019, Attention:
Jaime Aldama and Ben Turrell, Facsimile: (212) 548-9088, (646) 758-2751, Email:
jaime.aldama@barclays.com, ben.turrell@barclays.com, and (iii) EDL at ED
LIMITED, Walker House, 87 Mary Street, George Town, Grand Cayman KY1-9002,
Cayman Islands, Attention: Richard Ruffer, Facsimile: (345) 945-4757, Email:
richard.ruffer@intertrustgroup.com, in each case in any manner described below,
and shall be deemed effective as indicated:


      (i)                if in writing and delivered in person or by courier, on
the date it is delivered; 

               (ii)                if sent by facsimile transmission, on the
date it is received by a responsible employee of the recipient in legible form
(it being agreed that the burden of proving receipt will be on the sender and
will not be met by a transmission report generated by the sender’s facsimile
machine);

              (iii)                if sent by certified or registered mail
(airmail, if overseas) or the equivalent (return receipt requested), on the date
it is delivered; or

              (iv)                if sent by e-mail, on the date it is
delivered, unless the date of that delivery (or attempted delivery) or that
receipt, as applicable, is not a Business Day or that communication is delivered
(or attempted) or received, as applicable, after the close of business on a
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Business Day.

 


7

 

Section 9.            Termination of Newcastle CDO X Transaction. As soon as
reasonably practicable after the occurrence of the Section 12.1(d) Liquidation,
and subject to the Purchaser’s and EDL’s obligations under Section 2(d), the
Purchaser and EDL shall use commercially reasonable efforts to cause the
termination of the Transaction Documents. The Seller agrees to cooperate in a
commercially reasonable manner with the Purchaser and EDL in connection
therewith.

Section 10.            Tax Analysis. The Seller currently treats each of the
Issuer and the Co-Issuer as disregarded entities of the Seller for U.S. federal
income tax purposes, and thus the transactions contemplated hereby are intended
to be treated as a sale by the Seller of the assets (other than the Retained
Securities) owned by the Issuer and Co-Issuer. The Purchaser and EDL are
purchasing all of the outstanding interests in the Issuer and Co-Issuer (as
applicable) not already owned by the Purchaser or EDL. Each of the Purchaser and
EDL acknowledges that it is analyzing the tax consequences of the transactions
and not relying on the Seller for any tax analysis and thus the Seller shall not
be responsible for any tax liability of the Purchaser or EDL resulting from this
Agreement.

Section 11.            Termination of Agreement. If the Purchaser fails to
deliver the Trigger Notice on or before September 14, 2012 (or such later date
as is mutually agreed to in writing by Seller, the Purchaser and EDL), this
agreement and all rights and obligations of the parties hereunder (including,
without limitation, the obligations of the Seller pursuant to Section 2 and
Section 3 hereof) shall automatically terminate and shall cease to be of any
further force or effect, other than the rights and obligations of the Seller,
the Purchaser and EDL pursuant to Section 5, which rights and obligations shall
survive termination of this agreement.

Section 12.            Release. Each of the Purchaser, EDL and each of their
respective Affiliates forever releases the Seller, its Manager and its
Affiliates, and their respective officers, directors, employees and agents from
any and all Claims that it may have by reason of any matter arising prior to the
date of this Agreement and relating to any actions taken or not taken by the
Seller in connection with the CMA, the Indenture or the other Transaction
Documents.

[SIGNATURE PAGES FOLLOW]

 

8

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered to the other as of the date first above written. 

 

 

NEWCASTLE INVESTMENT CORP.



By:    /s/ Brian Sigman                                                 
Name: Brian Sigman
Title: Chief Financial Officer

 

BARCLAYS BANK PLC

 

By: /s/ Jamie Aldama                                                   
Name: Jamie Aldama
Title: Managing Director

 

ED LIMITED

 

By: /s/ Richard Ruffer                                                 
Name: Richard Ruffer
Title: Director









[SALE AND COOPERATION AGREEMENT]





 

SCHEDULE A

RETAINED SECURITIES

The Retained Securities Purchase Price is equal to (x) the aggregate outstanding
principal balance of the Retained Securities as of the Settlement Date
multiplied by (y) 49.37%.

  

CUSIP Name

Original Principal Balance
(USD)

Approximate Current Outstanding Principal Balance as of the date hereof (USD)
BL0117699 Gatehouse Media Add-On T/L $10,250,000

$10,092,500

BL0101370 Gatehouse Media T/L DD $19,000,000

$18,708,049

65106AAA1 NCMT 2004-1 A $452,834,909      $32,764,021 65106AAB9 NCMT 2004-1 M1
$9,760,000        $3,914,078 65106AAC7 NCMT 2004-1 M2 $6,463,000       
$2,591,873 65106AAD5 NCMT 2004-1 M3 $3,878,000        $1,555,204 65106AAQ6 NCMT
2006-1 M3 $4,000,000        $4,000,000 65106CNU9 NEWCA 2005-6A IM LT $59,652,011

$26,960,250

 Total   $565,837,920

$100,585,975

  

